Citation Nr: 1544241	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-10 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to retroactive benefits under Nehmer v. U.S. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989), (Nehmer) for the issue of service connection for a heart disorder, to include ischemic heart disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  He died in February 2002.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for ischemic heart disease  for purposes of entitlement to retroactive benefits. 

The RO considered the February 2012 rating decision pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989), which provided retroactive benefits to certain Nehmer class members.  The regulation allowing retroactive benefits in certain instances requires the existence of a "covered herbicide disease." 38 C.F.R. § 3.816(b) (2015).  Simply put, the regulation allows for an earlier effective date of a grant of service connection in certain circumstances; service connection is a separate matter which still must be established before an effective date can be assigned.

In March 2015, a travel board hearing was held before the undersigned in Winston-Salem, North Carolina .  A transcript of the hearing is available for review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The appellant is claiming retroactive benefits for service connection for ischemic heart disease as a result of the Veteran's herbicide exposure during service.  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010. 

Regarding claims for retroactive payments, if the claim is reviewed on the initiative of VA or by request of the appellant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect. 38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the appellant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or the appellant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  These rules do not apply in the Veteran's case as an effective date for the appellant's dependency and indemnity compensation based on service connection for the cause of the Veteran's death has already been assigned which is prior to the date of the liberalizing law at issue.   

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).   

Specifically, a Nehmer "class member" is defined as a Vietnam Veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which includes ischemic heart disease, are not technically part of 38 C.F.R. § 3.816(b)(2).  Id; but see 75 Fed. Reg. 53, 202  (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816;, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id.  

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here, August 31, 2010), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  If the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  If there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations (i.e., 38 C.F.R. §§ 3.114 and 3.400). 38 C.F.R. § 3.816(c)(3) & (4).  

In the instant case, the Veteran served in Vietnam and is therefore considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  The appellant has argued that, prior to his death, the Veteran suffered from ischemic heart disease.  The records shows that the Veteran's heart disease was diagnosed as hypertensive cardiovascular disease with chronic congestive heart failure, 98% occlusion of the basilar artery, and ischemic vascular disease.  The RO denied the appellant's claim on the basis that the Veteran had not been diagnosed with ischemic heart disease.  During the Board hearing in March 2015, the appellant testified that she had had medical documentation that the Veteran had carried a diagnosis of ischemic heart disease, but had thrown it out years ago.  The Board finds that attempts should be made to obtain these records and that a medical opinion to ascertain the precise nature of the Veteran's heart disease is necessary prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ  must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

2.  The appellant should be contacted and requested to provide as complete a list as possible of medical care providers from whom the Veteran received treatment for heart disease.  After obtaining any necessary consent, the AOJ should contact the medical care providers and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received.  

3.  Following completion of the above, the AOJ should arrange for the Veteran's medical records to be reviewed  to ascertain the nature of his heart disease.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran's heart disease may be characterized as ischemic heart disease.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

